Citation Nr: 0617574	
Decision Date: 06/16/06    Archive Date: 06/27/06

DOCKET NO.  01-02 370A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for L3 and L5 laminectomy 
(lumbar spine disorder).  

(The issue of entitlement to waiver of recovery of a loan 
guaranty indebtedness in the amount of $18,753.03 is 
adjudicated in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Rose, Counsel 


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas.  The veteran appeared at a videoconference 
hearing before the undersigned Judge in April 2006.  In March 
2006 and again in April 2006, the veteran submitted 
additional information in support of his claim along with a 
signed written statement waiving initial consideration of 
this information by the RO.  


FINDINGS OF FACT

1.  Service medical records do not show treatment for, or 
diagnosis of, a lumbar spine disorder.  

2.  The competent medical evidence of record does not show 
any disorder of the lumbar spine resulting from an in-service 
injury.


CONCLUSION OF LAW

An in-service injury did not result in a lumbar spine 
disorder.  38 U.S.C.A. §§ 1110, 5103A, 5107 (West Supp. 
2005); 38 C.F.R. § 3.303 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to the veteran receiving proper notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  

The initial agency decision was made prior to the enactment 
of 38 U.S.C.A. § 5103(a) and therefore, it was not possible 
to provide proper notification before initial adjudication.  
In addition, VA fully notified the veteran of what is 
required to substantiate his claim in an August 2003 letter.  
In the letter, along with the February 2001 statement of the 
case (SOC) and multiple supplemental statements of the case 
(SSOC), VA specifically notified the veteran that VA would 
obtain all relevant evidence in the custody of a federal 
department or agency, including VA, Vet Center, service 
department, Social Security, and other federal agencies.  He 
was advised that it was his responsibility to either send 
medical treatment records from his private physician 
regarding treatment, or to provide a properly executed 
release so that VA could request the records for him.  
Additionally, the veteran was requested to submit any 
evidence in his possession.  The letter, SOC, and SSOCs 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case, and the basis for denial.  It is therefore 
the Board's conclusion that the veteran has been provided 
with every opportunity to submit evidence and argument in 
support of his claims, and to respond to VA notices.  
Furthermore, while proper notification was not received prior 
to the initial rating determination, the veteran has not 
asserted, nor can the Board find, that any prejudice to the 
veteran resulted from the post-decisional notice.  As such, 
the duty to notify the veteran was satisfied under the 
circumstances of this case.  38 U.S.C.A. § 5103 (2005).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the notice requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all five elements of a 
service connection claim.  Those five elements include: 1) 
veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that the VCAA notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In the present appeal, the letter dated in August 2003 did 
not include the type of evidence necessary to establish a 
disability rating or effective date for the disability on 
appeal.  Despite the inadequate notice, the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).  As the Board concludes below that the 
preponderance of the evidence is against the veteran's 
service connection claim, any questions as to the appropriate 
disability rating or effective date to be assigned are 
rendered moot.  Finally, the veteran has not otherwise 
asserted prejudice involving failure to notice of a 
disability rating or effective date claim.   

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2005).  

The claims file includes service medical records, VA medical 
records, VA examination report dated in June 2000, numerous 
private medical statements, statements and testimony from the 
veteran, and numerous witness statements.  It does not appear 
that there are any other additional records that are 
necessary to obtain before proceeding to a decision in the 
issue on appeal.  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to the issues on appeal is required to 
comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 
5103A; 38 C.F.R. § 3.159.

II.  Service Connection 

Here, the veteran contends that his current lumbar spine 
disorder is related to an in-service injury.  The veteran 
testified to the undersigned Judge that during service, he 
was playing tackle football and was tackled.  He recalled 
that one person fell on top of his head, close to his 
shoulders, and two other tacklers fell on his back.  This 
incident resulted in a broken left clavicle, requiring 
surgery and 50 days of hospitalization. (T. 3).  The veteran 
stated that his back hurt in addition to his clavicle injury. 
(T. 4)..  

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West Supp. 2005).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
Service connection may be also granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2005).

Service connection connotes many factors, but basically, it 
means that the facts, as shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West Supp. 2005).  A veteran is entitled to the benefit of 
the doubt when there is an approximate balance of positive 
and negative evidence.  See also, 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).

Upon review, the service medical records do not show any 
complaints or treatment related to a back injury.  Service 
medical records do confirm that the veteran was hospitalized 
for 50 days from March 1966 to April 1966 for a left clavicle 
injury, including surgery.  However, there was no reference 
to any complaints, findings, or diagnoses of a lumbar spine 
injury or history of such in the veteran's service medical 
records.  

In addition, the veteran testified that he was able to 
complete basic training following the injury.  (T. 8).  He 
also continued to service until February 1969 without any 
complaints or treatment involving a lumbar spine problem.  
Separation examination dated in December 1968 noted that 
clinical evaluation of the spine was normal.  The veteran did 
not complain of any chronic back problems at the time of 
separation examination.  Moreover, in a statement dated in 
February 1969, the veteran indicated no change in his medical 
condition since the December 1968 examination.  Thus, even 
assuming that the veteran did injure his lumbar spine at the 
time he injured his left clavicle, it appears that the injury 
was acute and transitory in nature.    

The veteran also asserted that he continued to experience 
chronic lumbar back pain following service.  Post-service 
medical evidence shows a magnetic resonance image (MRI) taken 
in September 1999, which noted moderate central stenosis at 
L3-L4 and severe stenosis at L4-L5.  It also revealed 
posterior annular tear at L5-S1, neural foramina narrowing at 
L4-L5, and lateral recess narrowing at L4-L5 and L5-S1.  The 
veteran underwent a lumbar laminectomy of L3, L4, and L5 at 
VA in September 1999.  Medical records following the 
September 1999 surgery continue to show treatment for a 
chronic lumbar spine disorder.   

Medical statement from Charles A. Votzmeyer, D.C. dated in 
August 2001 indicated that he treated the veteran several 
times for his lumbar spine since the early 1980s, including 
for some very serious disc and nerve root compression 
injuries.  Dr. Votzmeyer further indicated that the veteran 
reached maximum medical improvement at his office sometime 
between 1994 and 1995.  

Upon review, despite the veteran's complaints of chronic pain 
since service, the medical evidence shows no treatment for 
lumbar spine problems from 1969 until sometime in the 1980s, 
according to Dr. Votzmeyer.  As there was no lumbar spine 
treatment for more than 11 years following separation from 
service, it is clear then that there is no showing of 
chronicity from service.  In addition, following service, the 
veteran worked as a fire fighter for 19 years until he was 
dismissed secondary to injury, as noted in the September 1999 
VA surgical report.  As such, despite the veteran's 
subjective complaints to VA concerning a chronic lumbar spine 
pain since service, he was apparently employed as a fire 
fighter for a number years.           

As for whether the veteran's current lumbar spine disorder is 
related to an in-service injury, the veteran submitted 
private medical statements from Dr. Votzmeyer, L. R. Pelly, 
M.D., and Sergio Antonio Avalos, M.D. in support of his 
claim.  A statement from Dr. Pelly dated in November 2000 
indicated that the veteran's lumbar radiculopathy, and other 
disabilities, are related to a previous injury and that the 
veteran reported having discomforts, and lumbar pain since 
1969.  Dr. Avalos indicated that a few weeks after the 
clavicle injury, the veteran complained of lower back pain. 

Upon review, Dr. Avalos provided no medical opinion, but 
restated the veteran's complaints of in-service back pain.  
Similarly, Dr. Pelly provided no opinion, except to restate 
that the veteran complained of lumbar pain since 1969.  The 
examiners' statements appear to be the veteran's own 
recitation of events, and not based on any review of the 
medical record, which does not reflect any injury to the back 
in service.  As such, these statements are of no probative 
value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995) 
[the Board is not required to accept doctors' opinions that 
are based upon the claimant's recitation of medical history]; 
and Elkins v. Brown, 5 Vet. App. 474, 478 [rejecting medical 
opinion as "immaterial" where there was no indication that 
the physician reviewed the claimant's service medical records 
or any other relevant document that would have enabled him to 
form an opinion on service connection on an independent 
basis].  In addition, neither examiner provided a rationale 
as to why the veteran's current lumbar spine disorder is 
related to service.  As such, these statements are not 
competent medical evidence.     

As for Dr. Votzmeyer, he stated in August 2001 that the 
veteran's spine injuries came from his accident during 
service.  In an April 2006 statement, Dr. Votzmeyer indicated 
that after reviewing the veteran's service medical records, 
including in-service hospital report, it is at least as 
likely as not that his current condition is related to 
service.  While Dr. Votzmeyer apparently reviewed the service 
medical records, he provided no rationale for his medical 
opinion, but rather only gave a conclusory statement of 
causation.  Furthermore, Dr. Votzmeyer's opinion is not 
persuasive as it premised on facts contradicted by the 
evidence.  As noted above, the service medical records do not 
show any treatment for the veteran's back.  Separation 
examination showed no chronic back disorder on clinical 
evaluation, nor one complained of by the veteran.  There is 
also no medical treatment for a back problem until the early 
1980s.  In addition, the veteran was employed as a fire 
fighter for 19 years following service.  Based upon the 
above, the opinion provided by Dr. Votzmeyer is not 
persuasive medical evidence. 

At the April 2006 hearing, the veteran's representative 
requested that a VA examination report be given; however, the 
record shows that the veteran was provided a VA examination 
in June 2000.  The June 2000 VA examination report revealed 
that the veteran was examined and diagnosed as having L3, L5 
laminectomy secondary to a severe lumbar stenosis with a 
neurogenic claudication.  After reviewing the record, the 
examiner opined that the veteran's current lumbar spine 
disorder was not related to the injury pain in service.  

The Board finds the examiner's opinion to be persuasive as it 
is supported by the service medical records, which do not 
show a chronic lumbar spine problem.  It is also supported by 
the post-service evidence that shows no treatment for at 
least 11 years following service, and that the veteran was 
employed as a fire fighter following service for 19 years.  

The Board recognizes that the veteran and the lay witnesses 
who provided written statements are competent as laypersons 
to report that on which they have personal knowledge.  See 
Layno v. Brown, 6 Vet. App. 465, 470 (1994).   Indeed, the 
lay witness statements all account that they knew about the 
veteran's injury in service, some saw him in a half body cast 
that went from his neck to waist, and that they knew he 
complained of back pain since service.  However, there is no 
evidence of record that the veteran or any of the witnesses 
have specialized medical knowledge to be competent to offer 
medical opinion as to diagnosis, cause, or etiology of the 
claimed disability.  See Grottveit v. Brown, 5 Vet. App. 91. 
93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).

Based upon the above, the Board concludes that the 
preponderance of the evidence is against the veteran's 
service connection claim.  Since the preponderance of the 
evidence is against the claim, the benefit of the doubt 
doctrine is not for application.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Therefore, the claim is denied.

ORDER

Entitlement to service connection for L3 and L5 laminectomy 
is denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


